NO. 12-19-00324-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 LARRY KALMOWITZ AND REBECCA                                  §   APPEAL FROM THE
 KALMOWITZ,
 APPELLANTS

 V.                                                           §   COUNTY COURT AT LAW

 FEDERAL HOME LOAN MORTGAGE
 CORPORATION,
 APPELLEE                                                     §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         Larry and Rebecca Kalmowitz, acting pro se, filed a notice of appeal from a judgment
signed on October 2, 2019. On October 4, the Clerk of this Court notified Appellants that their
notice of appeal failed to contain the information specifically required by Texas Rules of Appellate
Procedure 9.5 (service) and 25.1(e) (notice) and that the appeal would be referred to the Court for
dismissal unless a proper notice of appeal is filed on or before November 4. See TEX. R. APP. P.
42.3(c), 9.5, 25.1(e). That deadline expired, and Appellants have not filed a compliant notice of
appeal or otherwise responded to this Court’s October 4 notice.
         Because Appellants failed, after notice, to comply with Rules 9.5 and 25.1(e), the appeal
is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered November 27, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.


                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 27, 2019


                                         NO. 12-19-00324-CV


                   LARRY KALMOWITZ AND REBECCA KALMOWITZ,
                                  Appellants
                                     V.
                  FEDERAL HOME LOAN MORTGAGE CORPORATION,
                                   Appellee


                                Appeal from the County Court at Law
                            of Smith County, Texas (Tr.Ct.No. 70553-B)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.